Citation Nr: 1740321	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-38 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD) and disc bulging for the period of November 4, 2007 to August 22, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the United States Air Force from March 1973 to April 1973 and in the United States Navy from January 2005 to November 2007. The Veteran had service in Southwest Asia.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) which granted service connection for lumbar spine degenerative arthritis, effective November 4, 2007, with a disability rating of 10 percent. In a May 2010 decision, the RO increased the rating of 20 percent effective January 28, 2010, and re-categorized the issue as lumbar spine DDD and disc bulging. In April 2014, the Appeals Management Center (AMC) increased the disability rating for lumbar spine DDD and disc bulging to 40 percent effective August 22, 2013. In March 2016, the Board granted entitlement to an initial evaluation of, but not greater than, 20 percent for service-connected lumbar spine DDD and disc bulging for the period prior to January 28, 2010. Additionally, the Board denied a rating in excess of 20 percent for lumbar spine DDD and disc bulging for the period from January 28, 2010 to August 22, 2013. As such, the Veteran is currently rated at 20 percent for his lumbar spine DDD with bulging disc from November 4, 2007 to August 22, 2013 and rated at 40 percent for his lumbar spine DDD with disc bulging since August 22, 2013.

In December 2016, the United States Court of Appeals for Veterans Claims vacated, in relevant part, those portions of the March 2016 Board decision that denied entitlement to an initial evaluation in excess of 20 percent for service-connected lumbar spine DDD and disc bulging for the period prior to January 28, 2010 and for the period from January 28, 2010 to August 22, 2013. The Court did not disturb the Board's denial of an initial rating in excess of 40 percent for the period since August 22, 2013. The Court noted that the portion of the Board's decision, denial of entitlement to a rating in excess of 40 percent for lumbar spine DDD and disc bulging since August 22, 2013 was not included in the motion. Therefore, the issue before the Board includes entitlement to an initial rating in excess of 20 percent for lumbar spine DDD and disc bulging for the period of November 4, 2007 to August 22, 2013. Additionally, the Veteran confirmed, at his August 2013 hearing, that only the orthopedic manifestations of the lumbar spine disorder, and not the neurologic symptoms, were before the Board on appeal.

In May 2017, the Board remanded the matter for additional development so that an addendum medical opinion could be obtained. In June 2017, an addendum medical opinion was obtained. The Board finds that there has been substantial compliance with the May 2017 remand directives and that the matters are now properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

From November 4, 2007 to August 22, 2013, the preponderance of the evidence shows that the Veteran's lumbar spine degenerative disc disease (DDD) and disc bulging manifested with forward flexion of the thoracolumbar spine of at least 60 degrees with radiating pain and numbness on flare-up and no presence of ankylosis


CONCLUSION OF LAW

The criteria for a rating in excess 20 percent, for lumbar spine degenerative disc disease (DDD) and disc bulging, from November 4, 2007 to August 21, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, DC 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2016). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id.

Thoracolumbar spine

The general rating formula for diseases and injuries of the spine provides disability ratings based on range of motion, and considers associated neurologic abnormalities, unfavorable anklyosis, and intervertebral disc syndrome; additionally, a disability rating may be assigned under the factors prescribed under Deluca.

 A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. Part 4, including 4.71(a).

 A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. 

 A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Id.

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6  (2016). It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

The Veteran contends that he should be a disability rating higher than 20 percent based on the pain he experiences due to his DDD of the thoracolumbar spine with disc bulge. At his hearing before the Board in August 2013, the Veteran testified that he has pain in his back on a regular basis. He asserted that "if I try to do much of anything as far as bending or lifting or just try to work around the house, it'll spike to the point where ... it'll be off." See August 2013 Hearing Transcript. He added that "the only thing that will help is kind of laying in a contorted position to kind of stretch it out a little bit or a hot shower or just rest." The Veteran noted that his thoracolumbar DDD condition has worsened since the 2008 and 2010 VA examinations. The Veteran was employed as a government contractor, but had to stop working in that capacity as he was unable to carry the heavy equipment and meet the physical demands of the position. He subsequently held a "desk job," but the contract for the position had expired. The Veteran is currently seeking employment that would require minimal stress on his back, but as of the August 2013 hearing date, had not secured a position.

In August 2017, the Veteran's representative provided an appellate brief to the Board seeking an increased initial rating on behalf of the Veteran. The representative argued that the Veteran should be afforded a rating higher than 20 percent. He noted that the June 2017 medical opinion is speculative as to the manifestation of the Veteran's DDD during flare-up. He argues that "where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating."

DDD with disc bulge of the thoracolumbar spine from November 4, 2007 to August 21, 2013.

In order to meet the 40 percent disabling criteria, under DC 5242 of the general rating formula for diseases and injuries of the spine, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less. 

Medical examinations between November 4, 2007 and August 21, 2013 have shown that the Veteran does experience limits in range of motion in his back with pain noted during bending; however, his limitation in motion is not limited to 30 degrees or less. In fact, the limitation in forward flexion of the Veteran's thoracolumbar spine was measured at 60 degrees. 

In June 2008, the Veteran was afforded a VA examination for his low back disorder. The examiner noted that the Veteran reported previously being diagnosed with herniated discs, disc degeneration, and facet syndrome. The Veteran reported symptoms of stiffness, weakness, and numbness and flare-ups of pain that occur approximately 4 times per week and each last for one day. The pain is sharp and burning and travels to his legs. The Veteran noted that pain occurs even with mild exertion, such as washing his car. The examiner noted that the Veteran has functional impairment, including inability to participate in strenuous physical activity and inability to sit for more than 2 hours. The Veteran was unable to work his 12 hour shifts as a law enforcement officer and had to take a deferred retirement. On examination, the Veteran exhibited forward flexion to 70 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 0 degrees with pain, and left lateral flexion, right rotation, and left rotation all to 30 degrees with pain. He had additional pain upon repeated use, but no further limitation of motion. His gait was within normal limits and there was no ankylosis. The Veteran was diagnosed with degenerative arthritis of the lumbar spine. 

A September 2008 private treatment record states that the Veteran has continuous, hot, burning, stabbing, pain in his low back, radiating down to his buttocks and thighs. He gets some relief from sitting or lying and it gets worse when he stands for prolonged periods, walks, or drives. The examiner noted that the Veteran can flex forward and extend with some discomfort, but that lateral rotation and flexion to the right caused significant lower back discomfort and induced radiation of pain to his buttocks. He also had some discomfort over his sacroiliac joints. It was noted that he has a slightly wide-based gait.

Another September 2008 private treatment record states that the Veteran underwent lumbar facet injections in his lumbar spine. October and November 2008 private treatment records convey that the Veteran was seen for left and right sacroiliac joint pain and underwent joint injections on both sides for the pain. A January 2009 private treatment record states that the Veteran has degenerative disc disease. He underwent an epidural steroid injection to help alleviate his low back pain.

In March 2010, the Veteran was afforded a VA examination for his low back disorder. He reported symptoms of stiffness, fatigue, decreased range of motion, paresthesia, numbness, and weakness. He noted that, on average, he can only walk a half mile and it takes him about 30 minutes to do so. He has functional impairment that prevents him from sitting or standing for prolonged periods of time and a decreased ability to work. His low back pain is moderate, constant, travels down his legs, and exacerbated by physical activity. He experiences pain flare-ups which cause functional impairment resulting in constant low back pain. On examination, the Veteran had posture limping to the left, his gait had a limp, and his walking was unsteady. The examiner noted that the effect of the Veteran's low back disorder on his daily activity is pain when walking and bending. The examination revealed no evidence of radiating pain on movement, no tenderness, no muscle spasm, no guarding of movement, no weakness, and no ankylosis. He exhibited forward flexion to 60 degrees with pain, extension 20 degrees with pain, right and left lateral flexion to 20 degrees each with pain, and right and left rotation to 20 degrees each with pain. The Veteran exhibited no additional limitation of motion upon repeated use. The examiner diagnosed the Veteran with lumbar spine DDD and disc bulging.

March 2010 private treatment records state that the Veteran had some discomfort on forward flexion, extension, and lateral rotation in flexion, with the left side being particularly painful. He also had some sacroiliac joint discomfort, with the majority of the pain on the left side; he underwent left sacroiliac joint injection. Additional private treatment records convey that the Veteran had right sacroiliac joint pain in April 2010 and that he underwent injection of that joint in May 2010.

A January 2011 private treatment record states that the Veteran had pain in his lower back, had a slightly wide-based gait, and had discomfort on forward flexion, left and right lateral flexion, and left and right lateral rotation. A magnetic resonance imaging (MRI) study of the lumbar spine revealed degenerative disease, central and lateral nerve root compressions, and narrowing of disc spaces with facet hypertrophic changes. Another January 2011 private treatment record conveys that the Veteran underwent an epidural steroid injection in his lumbar spine.

A May 2013 private treatment record states that the Veteran has low back pain with walking and prolonged sitting and it sometimes radiates into his buttocks and thighs. He had no discomfort on lateral rotation or lateral flexion. He also exhibited bilateral sacroiliac joint pain. A July 2013 private treatment record conveys that the Veteran underwent bilateral sacroiliac joint injection for pain relief.

As per the May 2017 remand instructions, an addendum medical opinion was obtained to "estimate the degree of additional loss of range of motion, if any, that was due to pain on motion or during the Veteran's reported flare-ups." The examiner reviewed the period from November 4, 2007 to August 22, 2013.  The examiner noted a corresponding radiology note which endorsed that the Veteran has diminished flexibility, inability to sit for any prolonged period, inability to lift more than 10 lbs. and refuses medications except for an occasional Feldene when the pain became unbearable. It was noted that the Veteran engages in most activities standing and utilizes a standing desk. He is very cautious and is constantly thinking about his back when engaged in any activity. If his back "flares," the problem will last for several days. Veteran as well is unable to estimate the degree of additional loss of range of motion." The examiner concluded that he was "unable to estimate the additional loss of range of motion that was due to pain on motion or during the Veteran's flare-ups" as he would have to resort to mere speculation to provide an opinion. 

The Board finds that the Veteran's DDD with disc bulge most closely corresponds to a 20 percent evaluation, but no higher, for the period from November 4, 2007 to August 21, 2013. A 40 percent rating is not warranted as the Veteran exhibits forward flexion to 60 degrees with pain and does not have ankylosis. In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. An evaluation in excess of the one currently assigned for the Veteran's lumbar spine disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned. Specifically, while the Veteran has complained of pain flare-ups, pain on mild exertion and repeated use, an inability to participate in strenuous activity, and an inability to sit, stand, or walk for prolonged periods of time, the evidence does not indicate that these flare-ups and pain limit his ability to function to the point necessary for a higher rating. The June 2017 addendum opinion determined that it would be mere speculation to conclude on "any additional loss of range of motion that was due to pain on motion or during the Veteran's flare-ups." The Board acknowledges that the Veteran currently experiences symptoms that manifest to a 40 percent disability rating, which were assigned since August 22, 2013. However, the Board finds that there is no evidence to support a rating in excess of a twenty percent disability rating for the Veteran's DDD with disc bulge from November 4, 2007 to August 21, 2013 based on range of motion limitation, ankylosis, or functional loss as per Deluca. Since Veteran's DDD of the thoracolumbar spine has manifested with range of motion that has not been limited to 30 degrees or less and has not presented with ankylosis of the of the entire thoracolumbar spine, a rating in excess of 20 percent is not warranted. The Board acknowledges that the Veteran does experience pain in his back, has missed work due to back pain, and has had some functional loss noted in his lower back. However, functional impairment, classified as difficulty in sitting or standing for long periods of time, decreased ability to work, and constant back pain during flare-up, does not approximate to a disability rating in excess of 20 percent.

Extraschedular rating

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected lumbar spine disorder under 38 C.F.R. § 3.321 (b)(1). A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disorder with the established criteria found in 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5237, and 5342, reflect that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely, the functional impairment of the lower back including limitation of motion. Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. The Board finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted. 

TDIU

The Board has considered whether a total disability rating based on individual unemployability (TDIU) is warranted as per 38 C.F.R. §4.16. The Veteran has a combined disability rating of 80 percent with at least one disability rated at 40 percent or higher. However, there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment. At his August 2013 hearing, the Veteran testified that although he had to leave the Naval Reserve and his job as a sheriff due to his low back condition, he subsequently worked as a subcontractor for the federal government. He did discuss that his back pain affects his sleep, which affects his work, and that sitting for longer than two hours is difficult, he also said he would telework when it got particularly bad. At the time of his hearing, he was between contracts but said that they had some other offers and was hoping to be working in the coming months.


ORDER

Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD) and disc bulging for the period of November 4, 2007 to August 22, 2013 is denied.



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


